         Case 1:20-cv-06013-MKV Document 18 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 MIDOCEAN PARTNERS IV, L.P.,                                           DOC #:
                                                                       DATE FILED: 8/28/2020
                            Plaintiff,
                                                                1:20-cv-06013 (MKV)
                     -against-

 AARON BAKER, WILLIAM LEW, and                                          ORDER
 ALPHA BRAVO HOLDING COMPANY, INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff submitted a letter [ECF #10] seeking to stay this action pending its motion to

remand the action to state court. Defendants oppose the request [ECF #15] and ask that the

Court transfer the case before adjudicating the remand motion. However, if the Court is without

subject matter jurisdiction (i.e. if remand ultimately is warranted), the Court cannot take any

action with regard to this case, including transfer. Accordingly, Plaintiff’s motion [ECF #10] is

GRANTED IN PART and DENIED IN PART.

       IT IS HEREBY ORDERED that Plaintiff’s deadline to respond to Defendants’

counterclaims is stayed pending resolution of the anticipated motions to remand and to transfer.

       IT IS FURTHER ORDERED that Plaintiff’s motion to remand and Defendants’ motion to

transfer shall be briefed simultaneously on the following schedule: Opening briefs must be filed

by September 11, 2020; Opposition briefs must be filed by September 25, 2020; Reply briefs

must be filed by October 2, 2020. There will be no extensions of this schedule.

       The Court will set other deadlines as necessary after resolving the anticipated motions.

SO ORDERED.
                                                     _________________________________
Date: August 28, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
